McCORMICK, District Judge.
Upon examination and consideration of ■transcript of evidence at hearing before the referee for the election of a trustee in bankruptcy herein, it cannot be clearly determined under the facts shown by the record that the referee abused the discretion1 lodged in him under the Bankruptcy Act and General Orders pursuant thereto vesting him with supervisory power over selection of trustee, and his order dated November 3, 1931, declining to approve the election of R. E. Allen as trustee in bankruptcy herein is confirmed, with direction, however, to said referee, to permit to be voted at an election for trustee all of the valid and existing claims of creditors, including those that had been heretofore voted for the former receiver of the Western States Building & Loan Association, to wit, R. E. Allen.
An exception to the aforesaid ruling is allowed and noted for California Title Company, a corporation. The restraining order heretofore issued herein restraining the referee in bankruptcy from conducting the first meeting of creditors called for the purpose of electing a trustee is now dissolved and discharged. An exception to the aforesaid ruling is hereby noted and allowed to said California Title Company, a corporation.